Name: 83/19/EEC: Council Decision of 21 December 1982 adopting a research and development programme for the European Economic Community in the field of applied metrology and reference materials (Community Bureau of Reference - BCR) (1983 to 1987)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-01-28

 Avis juridique important|31983D001983/19/EEC: Council Decision of 21 December 1982 adopting a research and development programme for the European Economic Community in the field of applied metrology and reference materials (Community Bureau of Reference - BCR) (1983 to 1987) Official Journal L 026 , 28/01/1983 P. 0048 - 0050 Spanish special edition: Chapter 16 Volume 1 P. 0146 Portuguese special edition Chapter 16 Volume 1 P. 0146 *****COUNCIL DECISION of 21 December 1982 adopting a research and development programme for the European Economic Community in the field of applied metrology and reference materials (Community Bureau of Reference - BCR) (1983 to 1987) (83/19/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 2 of the Treaty assigns to the Community the task of promoting, throughout its territory, a harmonious development of economic activities, a continuous balanced expansion and an accelerated raising of the standard of living; whereas the objectives of the Community's activities for these purposes are set out in Article 3 of the Treaty; whereas, more specifically, paragraphs (a) and (h) of Article 3 state that the activities of the Community shall include the elimination, as between Member States, of quantitative restrictions on the import and export of goods, and of all other measures having equivalent effect, together with the approximation of the laws of the Member States to the extent required for the proper functioning of the common market; Whereas the activities provided for by this Decision appear to be necessary in order to achieve these objectives; Whereas the discrepancies between the results of measurements in different countries give rise to difficulties in commercial transactions; Whereas research projects covered by this Decision are intended to reduce some of the discrepancies and improve the quality of measurements throughout the Community and will, as a result, help the competitiveness of Community products, on both the internal and the external market; Whereas in its resolution of 14 January 1974 on an initial outline programme of the European Communities in the field of science and technology (3), the Council emphasized that an appropriate approach should be adopted towards the whole range of available ways and means, including indirect action; Whereas the Scientific and Technical Research Committee (CREST) has delivered an opinion on the Commission proposal, HAS DECIDED AS FOLLOWS: Article 1 A research and development programme for the European Economic Community in the field of applied metrology and reference materials, as defined in the Annex, is hereby adopted for a period of five years with effect from 1 January 1983. Article 2 The funds estimated as necessary for the execution of the programme should be 25 million ECU including expenditure on a staff of 16. Article 3 The Commission shall be responsible for the implementation of the programme. It shall be assisted in this task by the Advisory Committee on Programme Management set up by the Council resolution of 19 November 1973, the terms of reference of which are set out in the Council resolution of 18 July 1977 (4). Article 4 At the beginning of the third year the Commission shall submit to the Council an interim report on the results of the programme. On the basis of this report, the programme shall be evaluated before the end of the third year. This evaluation shall be carried out by experts not involved in the Committee referred to in Article 3 and who have themselves not received any appropriations under the research programme. A report on this evaluation shall be sent to the Council and to the European Parliament. This evaluation may lead to the submission by the Commission, after the Committee referred to in Article 3 has been consulted, of a proposal for a revision of the programme in accordance with the appropriate procedures. Article 5 The information resulting from the implementation of the programme shall be disseminated in accordance with Council Regulation (EEC) No 2380/74 of 17 September 1974 adopting provisions for the dissemination of information relating to research programmes for the European Economic Community (1). Done at Brussels, 21 December 1982. For the Council The President O. MOELLER (1) OJ No C 334, 20. 12. 1982, p. 29. (2) OJ No C 346, 31. 12. 1982, p. 4. (3) OJ No C 7, 29. 1. 1974, p. 6. (4) OJ No L 192, 11. 8. 1977, p. 1. (1) OJ No L 255, 20. 9. 1974, p. 1. ANNEX Applied metrology and reference materials - Community Bureau of Reference The objective of the programme is to improve the agreement of measurement and analysis results in fields which are of economic importance to the Community and of relevance to the objectives of the Treaty. The projects will also result in establishing calibration means (transfer standards and reference materials) to ensure the consistency, once achieved, can be maintained. The work could also lead to the definition of methods whereby accurate measurement can be obtained. The programme includes two closely related parts: Applied metrology This part covers measurements of physical quantities and physical properties traceable to fundamental quantities. The activities will include: - execution of measurement programmes on a cooperative basis (intercomparisons), - improvement of the methods of measurement and of their accuracy, - improvement of the instruments necessary for accurate measurements, and in particular of transfer standards. Reference materials This part of the programme concerns chemical analyses as well as physical and technological measurements which could result in establishing reference materials. The activities will include: - execution of measurement programmes on a cooperative basis (intercomparisons), - establishment of reference materials on a cooperative basis and the certification of these materials at Community level, - conservation and dissemination of the reference materials established as a result of the programme. Experimental work will be carried out under contract.